Per Curiam. The state, by and through Deputy Attorney General Clint Miller, seeks permission to file a belated brief in this capital murder case after having received five prior extensions. The state’s brief was first due on June 19, 1994, but that time was extended to August 5, 1994, September 4, 1994, September 30, 1994, October 28, 1994, and December 2, 1994. We designated the December 2, 1994 extension to be a final one. However, the state’s brief was not filed on December 2, 1994, nor was a timely motion filed requesting another extension or explaining why a brief had not been filed. Instead, on March 16, 1995, the state filed its motion for belated brief asking it have until April 14, 1995. In its motion, the state sets forth reasons such as the voluminous record, large number of points raised and other appellate business as being causes for its untimely motion. State’s counsel, on the other hand, accepts full responsibility and faults no one else for his failure to complete the state’s brief.  We grant the state’s motion, however, a copy of this per curiam will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.